DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/113350, filed on August 27, 2018.

Information Disclosure Statement
The information disclosure statement(s) filed on January 28, 2022; August 19, 2021; April 29, 2021; March 23, 2021 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Claim Objections
Claims 7, 10 are objected to because of the following informalities:  
	As to claim 7, Examiner suggests -- the third lens has a concave --
	As to claim 10, Examiner suggests -- the sixth lens has a convex --
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 11-12 are rejected under 35 U.S.C. 102(a1),(a2) as being anticipated by Lee et al. (US 2018/0074297 - here Lee 297).
	As to claim 1, Lee 297 teaches an optical imaging system (Lee 297 Fig. 7; Table 3) comprising a first lens having positive refractive power (Lee 297 Fig. 7 - 310; Table 3 - f1 > 0), a second lens having negative refractive power (Lee 297 Fig. 7 - 320; Table 3 - f2 < 0), a third lens having negative refractive power (Lee 297 Fig. 7 - 330; Table 3 - f3 < 0), a fourth lens having negative refractive power (Lee 297 Fig. 7 - 340; Table 3 - f4 < 0), a fifth lens having negative refractive power (Lee 297 Fig. 7 - 350; Table 3 - f5 < 0), a sixth lens having positive refractive power (Lee 297 Fig. 7 - 360; Table 3 - f6 > 0), wherein the first to sixth lenses are sequentially disposed on an optical axis from an object to image side (Lee 297 Fig. 7).
	As to claim 2, Lee 297 teaches all the limitations of the instant invention as detailed above with respect to claim 1, Lee 297 further teaches the first lens has a convex object-side surface (Lee 297 Fig. 7 - 310).
	 As to claim 4, Lee 297 teaches all the limitations of the instant invention as detailed above with respect to claim 2, Lee 297 further teaches the second lens has a concave image side surface (Lee 297 Fig. 7 - 320; Table 3).
	As to claim 5, Lee 297 teaches all the limitations of the instant invention as detailed above with respect to claim 4, Lee 297 further teaches the second lens has a convex object side surface (Lee 297 Fig. 7 - 320; Table 3).
	As to claim 11, Lee 297 teaches all the limitations of the instant invention as detailed above with respect to claim 1, Lee 297 further teaches a field of view of the optical system including the first to sixth lenses FOV ≤ 44o (Lee 297 para. [0071] - teaching 0.3 < tanθ < 0.5 is 33.4o < FOV < 53.3o which is an overlapping range of sufficient specificity (MPEP 2131.03)).
	As to claim 12, Lee 297 teaches all the limitations of the instant invention as detailed above with respect to claim 1, Lee 297 further teaches among the first to sixth lenses, the first lens has the smallest absolute focal length value (Lee 297 Table 3 - |f1| < |f2, f3, f4, f5, f6|).

Claims 1-2, 4-5, 11-12 are rejected under 35 U.S.C. 102(a1),(a2) as being anticipated by Lee et al. (US 2018/0074296 - here Lee 296).
	As to claim 1, Lee 296 teaches an optical imaging system (Lee 296 Fig. 9; Fig. 11) comprising a first lens having positive refractive power (Lee 296 Fig. 9 - 310; Fig. 11 - f1 > 0), a second lens having negative refractive power (Lee 296 Fig. 9 - 320; Fig. 11 - f2 < 0), a third lens having negative refractive power (Lee 296 Fig. 9 - 330; Fig. 11 - f3 < 0), a fourth lens having negative refractive power (Lee 296 Fig. 9 - 340; Fig. 11 - f4 < 0), a fifth lens having negative refractive power (Lee 296 Fig. 9 - 350; Fig. 11- f5 < 0), a sixth lens having positive refractive power (Lee 296 Fig. 9 - 360; Fig. 11 - f6 > 0), wherein the first to sixth lenses are sequentially disposed on an optical axis from an object to image side (Lee 296 Fig. 9; Fig. 11).
	As to claim 2, Lee 296 teaches all the limitations of the instant invention as detailed above with respect to claim 1, Lee 296 further teaches the first lens has a convex object-side surface (Lee 296 Fig. 9 - 310; Fig. 11).
	As to claim 4, Lee 296 teaches all the limitations of the instant invention as detailed above with respect to claim 2, Lee 296 further teaches the second lens has a concave image side surface (Lee 296 - 320; Fig. 11).
	As to claim 5, Lee 296 teaches all the limitations of the instant invention as detailed above with respect to claim 4, Lee 296 further teaches the second lens has a convex object side surface (Lee 296 - 320; Fig. 11).
	As to claim 6, Lee 296 teaches all the limitations of the instant invention as detailed above with respect to claim 4, Lee 296 further teaches the third lens has a convex object side surface (Lee 296 - 330; Fig. 11).
	As to claim 7, Lee 296 teaches all the limitations of the instant invention as detailed above with respect to claim 6, Lee 296 further teaches the third lens has a concave image side surface (Lee 296 - 330; Fig. 11).
	As to claim 8, Lee 296 teaches all the limitations of the instant invention as detailed above with respect to claim 7, Lee 296 further teaches the fourth lens has a convex object side surface (Lee 296 - 340; Fig. 11).	
	As to claim 9, Lee 296 teaches all the limitations of the instant invention as detailed above with respect to claim 8, Lee 296 further teaches the fourth lens has a concave image side surface (Lee 296 - 340; Fig. 11).
	As to claim 10, Lee 296 teaches all the limitations of the instant invention as detailed above with respect to claim 9, Lee 296 further teaches the sixth lens has a convex image side surface (Lee 296 - 360; Fig. 11).
	As to claim 11, Lee 296 teaches all the limitations of the instant invention as detailed above with respect to claim 1, Lee 296 further teaches a field of view of the optical system including the first to sixth lenses is FOV ≤ 44o (Lee 296 Fig. 11 - HFOV = 21.45o).
	As to claim 12, Lee 296 teaches all the limitations of the instant invention as detailed above with respect to claim 1, Lee 296 further teaches among the first to sixth lenses, the first lens has the smallest absolute focal length value (Lee 296 Fig. 11 - |f1| < |f2, f3, f4, f5, f6|).

Claims 1-2, 4-7, 11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kanoshima et al. (US 5,311,364 - Kanoshima).
	As to claim 1, Kanoshima teaches an optical imaging system (Kanoshima Fig. 1) comprising a first lens having positive refractive power (Kanoshima Fig. 1 - 10; col. 4:40-46), a second lens having negative refractive power (Kanoshima Fig. 1 - 12; col. 4:40-46), a third lens having negative refractive power (Kanoshima Fig. 1 - 14; col. 4:40-46), a fourth lens having negative refractive power (Kanoshima Fig. 1 - 16; col. 4:40-46), a fifth lens having negative refractive power (Kanoshima Fig. 1 - 18; col. 4:40-46), a sixth lens having positive refractive power (Kanoshima Fig. 1 - 20; col. 4:40-46), wherein the first to sixth lenses are sequentially disposed on an optical axis from an object to image side (Kanoshima Fig. 1).
	As to claim 2, Kanoshima teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kanoshima teaches the first lens has a convex object side surface (Kanoshima Fig. 1 - r1).
	As to claim 4, Kanoshima teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Kanoshima teaches the second lens has a concave image side surface (Kanoshima Fig. 1 - r3).
	As to claim 5, Kanoshima teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Kanoshima teaches the second lens has a convex object side surface (Kanoshima Fig. 1 - r2).
	As to claim 6, Kanoshima teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Kanoshima teaches the third lens has a convex object side surface (Kanoshima Fig. 1 - r4).
	As to claim 7, Kanoshima teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Kanoshima teaches the third lens has a concave image side surface (Kanoshima Fig. 1 - r5).
	As to claim 11, Kanoshima teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kanoshima teaches a field of view of the optical system including the first to sixth lenses is FOV ≤ 44o (Kanoshima col. 5:1-15 - 2ω = 40o).

Claims 1-2, 4, 6-7, 11-12 are rejected under 35 U.S.C. 102(a1),(a2) as being anticipated by Cheng et al. (US 2018/0059372 - Cheng).
	As to claim 1, Cheng teaches an optical imaging lens (Cheng Fig. 6; Fig. 34) comprising a first lens having positive refractive power (Cheng Fig. 6 - 110; Fig. 8; Fig. 34 - 810; Fig. 36), a second lens having negative refractive power (Cheng Fig. 6 - 120; Fig. 8; Fig. 34 - 820; Fig. 36), a third lens having negative refractive power (Cheng Fig. 6 - 130; Fig. 8; Fig. 34 - 830; Fig. 36), a fourth lens having negative refractive power (Cheng Fig. 6 - 140; Fig. 8; Fig. 34 - 840; Fig. 36), a fifth lens having negative refractive power (Cheng Fig. 6 - 150; Fig. 8; Fig. 34 - 850; Fig. 36), a sixth lens having positive refractive power (Cheng Fig. 6 - 160; Fig. 8; Fig. 34 - 860; Fig. 36), wherein the first to sixth lenses are sequentially disposed on an optical axis from an object to image side (Cheng Fig. 6; Fig. 34).
	As to claim 2, Cheng teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cheng further teaches the first lens has a convex object side surface (Cheng Fig. 6 - 111).
	As to claim 4, Cheng teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Cheng further teaches the second lens has a concave image side surface (Cheng Fig. 6 - 122).
	As to claim 5, Cheng teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Cheng further teaches the second lens has a convex object side surface (Cheng Fig. 6 - 121).
	As to claim 6, Cheng teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Cheng further teaches the third lens has a convex object side surface (Cheng Fig. 6 - 131).
	As to claim 7, Cheng teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Cheng further teaches the third lens has a convex image side surface (Cheng Fig. 6 - 132).
	As to claim 11, Cheng teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cheng further teaches a field of view of the optical system including first to sixth lenses FOV ≤ 44o (Cheng Fig. 36 - HFVO = 21.065o).
	As to claim 12, Cheng teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Cheng further teaches among the first to sixth lenses, the first lens has the smallest absolute focal length value (Cheng Figs. 8, 36 - |f1| < |f2, f3, f4, f5, f6|).

Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a1),(a2) as being anticipated by Kang et al. (US 2017/0146776 - Kang; cited by Applicant).
	As to claim 1, Kang teaches an optical imaging lens (Kang Fig. 1) comprising a first lens having positive refractive power (Kang Fig. 1 - I; para. [0055]), a second lens having negative refractive power (Kang Fig. 1- II; para. [0055]), a third lens having negative refractive power (Kang Fig. 1 - III; para. [0055]), a fourth lens having negative refractive power (Kang Fig. 1 - IV; para. [0055]), a fifth lens having negative refractive power (Kang Fig. 1 - V; para. [0055]), a sixth lens having positive refractive power (Kang Fig. 1- VI; para. [0055]), wherein the first to sixth lenses are sequentially disposed on an optical axis from an object to image side (Kang Fig. 1).
	As to claim 2, Kang teaches all the limitations of the instant invention as detailed above with respect to claim 1, Kang further teaches the first lens has a convex object side surface (Kang Fig. 1 - 1).
	As to claim 3, Kang teaches all the limitations of the instant invention as detailed above with respect to claim 2, Kang further teaches the first lens has a convex image side surface (Kang Fig. 1 - 2; Table 2 - r2 < 0).
	As to claim 4, Kang teaches all the limitations of the instant invention as detailed above with respect to claim 2, Kang further teaches the second lens has a concave image side surface (Kang Fig. 1 - 4; Table 2).
	As to claim 5, Kang teaches all the limitations of the instant invention as detailed above with respect to claim 4, Kang further teaches the second lens has a convex object side surface (Kang Fig. 1 - 3; Table 2).
	As to claim 6, Kang teaches all the limitations of the instant invention as detailed above with respect to claim 4, Kang further teaches the third lens has a convex object side surface (Kang Fig. 1 - 5; Table 2).
	As to claim 7, Kang teaches all the limitations of the instant invention as detailed above with respect to claim 6, Kang further teaches the third lens has a concave image side surface (Kang Fig. 1 - 6; Table 2).
	As to claim 8, Kang teaches all the limitations of the instant invention as detailed above with respect to claim 7, Kang further teaches the fourth lens has a convex object side surface (Kang Fig. 1 - 7; Table 2).
	As to claim 9, Kang teaches all the limitations of the instant invention as detailed above with respect to claim 8, Kang further teaches the fourth lens has a concave image side surface (Kang Fig. 1 - 8; Table 2).
	As to claim 10, Kang teaches all the limitations of the instant invention as detailed above with respect to claim 9, Kang further teaches the sixth lens has a convex image side surface (Kang Fig. 1 - 12; Table 2).
	As to claim 12, Kang teaches all the limitations of the instant invention as detailed above with respect to claim 1, Kang further teaches among the first to sixth lenses, the first lens has the smallest absolute focal length value (Kang Table 2 - as calculated |f1| < |f2, f3, f4, f5, f6|).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee 297 (cited above).
	Examiner’s note: the USC 103 rejections is based on the overlapping range being prima facie obvious (MPEP 2144.05).
	As to claim 11, Lee 297 teaches all the limitations of the instant invention as detailed above with respect to claim 1, Lee further teaches a field of view of the optical system including the first to sixth lenses FOV ≤ 44o (Lee 297 para. [0071], [0078] - teaching 0.3 < tanθ < 0.5 is 33.4o < FOV < 53.3o which is an overlapping range and thus prima facie obvious (MPEP 2144.05)).  As taught by Lee 297, satisfying such condition allows for configuring a telephoto imaging system (Lee 297 para. [0078]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 3, 2022